Exhibit 10.1

 

LOGO [g748760g68b59.jpg]

LENNAR CORPORATION

2019 TARGET BONUS OPPORTUNITY

EXECUTIVE CHAIRMAN

 

 

 

 

NAME

  

ASSOCIATE ID#

  

TARGET AWARD OPPORTUNITY [1]

Stuart Miller    100003    0.73% of Lennar Corporation Pretax Income [2] after a
7.3% capital charge [3]

 

[1]

The 2019 Target Bonus Opportunity Program, under the 2016 Incentive Compensation
Plan, is intended to encourage superior performance and achievement of the
Company’s strategic business objectives. The bonus (if any) awarded under this
plan may be adjusted downward at the sole discretion of the Compensation
Committee of the Board of Directors, based on its assessment of the quantitative
and qualitative performance of the Executive Chairman. Factors that may cause an
adjustment include, but are not limited to, a comparison of the Company’s actual
results (sales, closings, starts, etc.) to budget, inventory management,
corporate governance, customer satisfaction, and peer/competitor comparisons.

 

[2]

Pretax income shall take into account and adjust for goodwill charges, losses or
expenses on early retirement of debt, impairment charges, and acquisition or
deal costs related to the purchase or merger of a public company. Pretax Income
is calculated as Net Earnings attributable to Lennar plus/minus income tax
expense/benefit.

 

[3]

Capital charge is calculated as follows: Tangible Capital = Stockholders’ Equity
– Intangible Assets + Homebuilding Debt.

PAYMENTS

 

•  

The payment of any bonus shall be made no later than April 15th of the year
following the fiscal year to which the bonus calculation applies, or if such day
is not a business day, the next business day.

 

•  

100% of the bonus payment is contingent on the recipient being employed with the
Company on the applicable payment date. No bonus will be earned or paid unless
the participant remains employed in good standing through such date.

My participation in this 2019 Target Bonus Opportunity Program shall not entitle
me to remain in the employ of the Company. My employment is at-will. The Target
Bonus Opportunity will be adjusted annually to be in alignment with Company
goals.

This document constitutes the entire agreement between the Company and me with
respect to my bonus compensation and other matters stated herein; and supersedes
and replaces all other agreements and negotiations, whether written or oral,
pertaining to my bonus compensation or any other matter stated herein. This
document may not be amended unless done so in writing and signed by all
signatories to this document.

I affirm that the Alternative Dispute Resolution Policy set forth in Section 1.8
of the Associate Reference Guide shall apply to and govern all disputes 1) under
this Target Bonus Opportunity and 2) related to my employment.

I also understand and agree that for twelve (12) months following termination of
my employment with Lennar, I will not, directly or indirectly, employ or offer
employment to any Lennar Associate or solicit, recruit, influence or encourage
any Lennar Associate to terminate his or her employment with Lennar. Lennar
Associate shall mean any person who is, or who during the three (3) month period
prior to such time had been, an employee of Lennar.

The compensation awarded under this agreement is subject to clawback,
reimbursement and/or cancellation pursuant to the terms of the Lennar
Compensation Clawback Policy.

The Company and Associate acknowledge and agree that bonuses are not automatic,
but are awarded for excellent individual performance, not just excellent market
conditions. Therefore, the Compensation Committee of the Board of Directors may
reduce any bonus amount at its sole discretion under any circumstance, and all
such decisions will be final and binding. Receiving bonus compensation under
this agreement does not indicate or suggest that I will receive, or will be
entitled to, any additional bonus compensation at any time.

 

Signature:  

 

    

 

Date:  

 

    

 

 

Stuart Miller

Executive Chairman

Lennar Corporation

    

Steven Gerard

Chairman, Compensation Committee

Lennar Corporation



--------------------------------------------------------------------------------

LOGO [g748760g68b59.jpg]

LENNAR CORPORATION

2019 TARGET BONUS OPPORTUNITY

CHIEF EXECUTIVE OFFICER

 

 

 

 

NAME

  

ASSOCIATE ID#

  

TARGET AWARD OPPORTUNITY [1]

Rick Beckwitt    168230    0.63% of Lennar Corporation Pretax Income [2] after a
7.3% capital charge [3]

 

[1]

The 2019 Target Bonus Opportunity Program, under the 2016 Incentive Compensation
Plan, is intended to encourage superior performance and achievement of the
Company’s strategic business objectives. The bonus (if any) awarded under this
plan may be adjusted downward at the sole discretion of the Compensation
Committee of the Board of Directors, based on its assessment of the quantitative
and qualitative performance of the CEO. Factors that may cause an adjustment
include, but are not limited to, a comparison of the Company’s actual results
(sales, closings, starts, etc.) to budget, inventory management, corporate
governance, customer satisfaction, and peer/competitor comparisons.

 

[2]

Pretax income shall take into account and adjust for goodwill charges, losses or
expenses on early retirement of debt, impairment charges, and acquisition or
deal costs related to the purchase or merger of a public company. Pretax Income
is calculated as Net Earnings attributable to Lennar plus/minus income tax
expense/benefit.

 

[3]

Capital charge is calculated as follows: Tangible Capital = Stockholders’ Equity
– Intangible Assets + Homebuilding Debt.

PAYMENTS

 

•  

The payment of any bonus shall be made no later than April 15th of the year
following the fiscal year to which the bonus calculation applies, or if such day
is not a business day, the next business day.

 

•  

100% of the bonus payment is contingent on the recipient being employed with the
Company on the applicable payment date. No bonus will be earned or paid unless
the participant remains employed in good standing through such date.

My participation in this 2019 Target Bonus Opportunity Program shall not entitle
me to remain in the employ of the Company. My employment is at-will. The Target
Bonus Opportunity will be adjusted annually to be in alignment with Company
goals.

This document constitutes the entire agreement between the Company and me with
respect to my bonus compensation and other matters stated herein; and supersedes
and replaces all other agreements and negotiations, whether written or oral,
pertaining to my bonus compensation or any other matter stated herein. This
document may not be amended unless done so in writing and signed by all
signatories to this document.

I affirm that the Alternative Dispute Resolution Policy set forth in Section 1.8
of the Associate Reference Guide shall apply to and govern all disputes 1) under
this Target Bonus Opportunity and 2) related to my employment.

I also understand and agree that for twelve (12) months following termination of
my employment with Lennar, I will not, directly or indirectly, employ or offer
employment to any Lennar Associate or solicit, recruit, influence or encourage
any Lennar Associate to terminate his or her employment with Lennar. Lennar
Associate shall mean any person who is, or who during the three (3) month period
prior to such time had been, an employee of Lennar.

The compensation awarded under this agreement is subject to clawback,
reimbursement and/or cancellation pursuant to the terms of the Lennar
Compensation Clawback Policy.

The Company and Associate acknowledge and agree that bonuses are not automatic,
but are awarded for excellent individual performance, not just excellent market
conditions. Therefore, the Compensation Committee of the Board of Directors may
reduce any bonus amount at its sole discretion under any circumstance, and all
such decisions will be final and binding. Receiving bonus compensation under
this agreement does not indicate or suggest that I will receive, or will be
entitled to, any additional bonus compensation at any time.

 

Signature:  

 

    

 

Date:  

 

    

 

 

Rick Beckwitt

Chief Executive Officer

Lennar Corporation

    

Stuart Miller

Executive Chairman

Lennar Corporation



--------------------------------------------------------------------------------

LOGO [g748760g68b59.jpg]

LENNAR CORPORATION

2019 TARGET BONUS OPPORTUNITY

PRESIDENT

 

 

 

 

NAME

  

ASSOCIATE ID#

  

TARGET AWARD OPPORTUNITY [1]

Jon Jaffe    103706    0.55% of Lennar Corporation Pretax Income [2] after a
7.3% capital charge [3]

 

[1]

The 2019 Target Bonus Opportunity Program, under the 2016 Incentive Compensation
Plan, is intended to encourage superior performance and achievement of the
Company’s strategic business objectives. The bonus (if any) awarded under this
plan may be adjusted downward at the sole discretion of the Compensation
Committee of the Board of Directors, based on its assessment of the quantitative
and qualitative performance of the President. Factors that may cause an
adjustment include, but are not limited to, a comparison of the Company’s actual
results (sales, closings, starts, etc.) to budget, inventory management,
corporate governance, customer satisfaction, and peer/competitor comparisons.

 

[2]

Pretax income shall take into account and adjust for goodwill charges, losses or
expenses on early retirement of debt, impairment charges, and acquisition or
deal costs related to the purchase or merger of a public company. Pretax Income
is calculated as Net Earnings attributable to Lennar plus/minus income tax
expense/benefit.

 

[3]

Capital charge is calculated as follows: Tangible Capital = Stockholders’ Equity
– Intangible Assets + Homebuilding Debt.

PAYMENTS

 

•  

The payment of any bonus shall be made no later than April 15th of the year
following the fiscal year to which the bonus calculation applies, or if such day
is not a business day, the next business day.

 

•  

100% of the bonus payment is contingent on the recipient being employed with the
Company on the applicable payment date. No bonus will be earned or paid unless
the participant remains employed in good standing through such date.

My participation in this 2019 Target Bonus Opportunity Program shall not entitle
me to remain in the employ of the Company. My employment is at-will. The Target
Bonus Opportunity will be adjusted annually to be in alignment with Company
goals.

This document constitutes the entire agreement between the Company and me with
respect to my bonus compensation and other matters stated herein; and supersedes
and replaces all other agreements and negotiations, whether written or oral,
pertaining to my bonus compensation or any other matter stated herein. This
document may not be amended unless done so in writing and signed by all
signatories to this document.

I affirm that the Alternative Dispute Resolution Policy set forth in Section 1.8
of the Associate Reference Guide shall apply to and govern all disputes 1) under
this Target Bonus Opportunity and 2) related to my employment.

I also understand and agree that for twelve (12) months following termination of
my employment with Lennar, I will not, directly or indirectly, employ or offer
employment to any Lennar Associate or solicit, recruit, influence or encourage
any Lennar Associate to terminate his or her employment with Lennar. Lennar
Associate shall mean any person who is, or who during the three (3) month period
prior to such time had been, an employee of Lennar.

The compensation awarded under this agreement is subject to clawback,
reimbursement and/or cancellation pursuant to the terms of the Lennar
Compensation Clawback Policy.

The Company and Associate acknowledge and agree that bonuses are not automatic,
but are awarded for excellent individual performance, not just excellent market
conditions. Therefore, the Compensation Committee of the Board of Directors may
reduce any bonus amount at its sole discretion under any circumstance, and all
such decisions will be final and binding. Receiving bonus compensation under
this agreement does not indicate or suggest that I will receive, or will be
entitled to, any additional bonus compensation at any time.

 

Signature:  

 

    

 

Date:  

 

    

 

 

Jon Jaffe

President

Lennar Corporation

    

Stuart Miller

Executive Chairman

Lennar Corporation